Case 1:15-cv-05814-.]PO Document 133-4 Filed 11/16/18 Page 1 of 20

EXHIBIT D

Case 1:15-c\/- 05814- .]PO Document 133- 4 Filed 11/16/18 Page 2 of 20
pag§c§l‘?/EBONYSCEF 06/26/2015

 
   

NYSCEF DOC . NO.

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

XA EXPERLENTIAL AGENCY, lNC.,
Plaintift`,
- against -

index No.: 652894/2014
JOSEPH WAGNER, HUDSON GRAY LLC,

 

JEFFREY SMITH, DARREN ANDERECK (S carpulla, J.)
and JESSIE LOMA,
Defendants_
JOSEPH WAGNER, HUDSON GRAY LLC, THIRD~PARTY DEFENDANTS’
JEFFR}ERY SMITH, DARREN ANDERECK ANSWER TO THIR])~PARTY
and JESS[E LGMM_A, COMI’LAINT
Third-Party Plaintiffs,
- against -

GLENN LAKEN and ALEXIS LAKEN,

Third-Party Defendants.

 

 

Third-Party Defendants Glenn Laken and A]exis Laken, third party defendants, by their
attorneys Eaton & Van Winkle LLP, as and for their Answer to the Third-Party Complaint of
plaintiffs loseph Wagner, Hudson Gray LLC, Jeffery Smith, Darren Andereck, and J esse Loma
(“Plaintiffs”) state upon information and belief as follows:

l. Third-Party Defendants deny the allegations in paragraph ], except admit that
Plaintiffs have sued the third party defendants alleging libel

2. Third-Party Defendants admit the allegations in paragraph 2`

3. Third-Party Defendants admit the allegations in paragraph 3_

Case 1:15-cv-05814-.]PO Document 133-4 Filed 11/16/18 Page 3 of 20
Case 1:15-cv-05814-.JPO Document 1-16 Filed 07/24/15 Page 3 of 20

4. Third-Paity Defendants admit the allegations in paragraph 4.

5 . Third-Party Defendants admit the allegations in paragraph 5.

6. Third~Party Defendants admit the allegations in paragraph 6.

7. Third-Party Defendants admit the allegations in paragraph 7.

8_ Third-Party Defendants admit the allegations in paragraph 8.

9. Third-Paity Defendants admit the allegations in paragraph 9_

10. Third-Party Defendants state that paragraph 10 contains legal conclusions that
require no response and should be evaluated by the Court.

ll. Third-Party Defendants deny the allegations in paragraph ll_

12. Third-Party Defendants deny the allegations in paragraph 12.

13. Third-Party Defendants admit that Glenn Laken is the CEO and Chairman of the
Board of Directors of CMG and deny the remaining allegations in paragraph 13.

14, Third-Paity Defendants deny the allegations in paragraph 14.

15. Third-Party Defendants state that paragraph 15 contains legal conclusions that
require no response and should be evaluated by the Court and deny any defamatory statements
have been made

16. Third-Party Defendants state that paragraph 16 contains legal conclusions that
require no response and should be evaluated by the Court.

l7. Third~Party Defendants state that paragraph 17 contains legal conclusions that
require no response and should be evaluated by the Couit_

18. Third-Party Defendants state that paragraph 18 contains legal conclusions that
require no response and should be evaluated by the Court.

19. Third-Party Defendants admit the allegations in paragraph 19.

Case 1:15-cv-05814-.]PO Document 133-4 Filed 11/16/18 Page 4 of 20
Case 1:15-cV-05814-JPO Document 1-16 Filed 07/24/15 Page 4 of 20

20. Third-Party Defendants deny the allegations in paragraph 20 except admit that a
document, a copy of which is attached as Exhibit B, was signed

21. Third-Party Defendants deny the allegations in paragraph 21.

22. Third-Party Defendants admit that Srnith, Anderack, and Lomma never entered
into separation agreements, and deny, on information and belief, the allegations in paragraph 22
that Smith, Anderack, and Lornma never entered into employment agreements With XA.

23. Third»Party Defendants deny the allegations in paragraph 23.

24. Third~Party Defendants deny the allegations in paragraph 24, except that Glenn
Laken admits that he signed the November 19, 2014 letter that vvas attached to the S-K filed by
CMG.

25. Third-Party Defendants admit that the Words contained in quotation marks in
paragraph 25 appear in Exhibit C, state that several Words are omitted, and deny the remaining
allegations in paragraph 25.

26. Third-Paity Defendants admit that the Words contained in quotation marks in
paragraph 26 appear in Exhibit C, state that several Words are omitted, and deny the remaining
allegations in paragraph 26_

27. Third-Party Defendants admit that the Words contained in quotation marks in
paragraph 27 appear in Exhibit C, state that several words are omitted, and deny the remaining
allegations in paragraph 27 .

28. Third-Party Defendants admit that the words contained in quotation marks in
paragraph 28 appear in Exhibit C, state that several words are omitted, and deny the remaining
allegations in paragraph 28_

29. Third-Party Defendants admit that the Words contained in quotation marks in

Case 1:15-cv-05814-.]PO Document 133-4 Filed 11/16/18 Page 5 of 20
Case 1:15-cv-05814-JPO Document 1-16 Filed 07/24/15 Page 5 of 20

paragraph 29 appear in Exhibit C, state that several Words are omitted, and deny the remaining
allegations in paragraph 29.

30. Third-Party Defendants admit that Glenn Laken signed the Form lO~Q/A of CMG
that included the words contained in quotation marks in paragraph 30 appear in Exhibit C, state
that several words are omitted, and deny the remaining allegations in paragraph 30.

31. Third-Party Defendants deny the allegations in paragraph 31.

32. Third-Party Defendants admit that pages of the Form lO-Q/A are attached as
Exhibit C, and deny the remaining allegations in paragraph 32.

33. Third~Party Defendants deny the allegations in paragraph 33.

34. Third-Party Defendants admit that Alexis Laken drafted the email containing the
Words contained in quotation marks in paragraph 34 appear in Exhibit D, state that several Words
are omitted7 and deny the remaining allegations in paragraph 34.

35. Third-Party Defendants deny the allegations in paragraph 35.

36. Third-Party Defendants admit that the Words contained in quotation marks in
paragraph 36 appear in Exhibit E, state that several Words are omitted, and deny the remaining
allegations in paragraph 36.

37. Third-Party Defendants deny the allegations in 37.

38. Third~Party Defendants admit that Crain's published an article on December l6,
2014 entitled “Marketing and PR agency XA shutters Chieago office amid theft allegations,’°
state that Exhibit A appears to be a copy of this article

39. Third~Party Defendants admit that Exhibit A contains statements attributed to
Glenn and Alexis Lal<en.

40. Third-Party Defendants deny the allegations in paragraph 40.

Case 1:15-cv-05814-.]PO Document 133-4 Filed 11/16/18 Page 6 of 20
Case l:l§-cv-OBSlA-JPO Document 1-16 Filed 07/24/15 Page 6 of 20

41. Third-Party Defendants deny the allegations in paragraph 41_

42_ Third~Party Defendants deny the allegations in paragraph 42.

43. Third-Party Defendants deny the allegations in paragraph 43 and footnote l.

44. Third-Party Defendants admit that the words contained in quotation marks in
paragraph 44 appear in E)diibit A, state that several words are omitted, and deny the remaining
allegations in paragraph 44

45. Third-Party Defendants deny the allegations in paragraph 45.

46. Third-Party Defendants deny the allegations in paragraph 46.

47. Third-Party Defendants deny the allegations in paragraph 47.

48. Third-Party Defendants deny the allegations in paragraph 48.

49. Third-Party Defendants deny the allegations in paragraph 49.

5(}. Third-Party Defendants admit that XA Scenes was a subsidiary ofXAJ Inc. and
state that XA Scenes was a dormant company at all relevant times, and deny the remaining
allegations in paragraph 50.

51. Third-Party Defendants admit that to the extent XA Scenes, Which was a dormant
company, had any intellectual property, it would have been acquired by CMG, and deny the
remaining allegations in paragraph 5 ].

52, Third»Party Defendants deny the allegations in paragraph 52, except admit that
members of CMG’s Board knew of the existence of XA Scenes, but not of the diversions of
business from XA by Third Party Plaintii`t"s.

5 3. Third-Party Defendants admit the allegations in paragraph 53.

54_ Third-Party Defendants lack sufficient information to form a belief as to the truth

of the allegations in paragraph 54.

Case 1:15-cv-05814-.]PO Document 133-4 Filed 11/16/18 Page 7 of 20
Case 1:15-cv-05814-JPO Document 1-16 Filed 07/24/15 Page 7 of 20

55. Third-Party Defendants admit that Exhibit F appears to be a rental agreement, and
deny knowledge and information sufficient to respond to the remaining allegations in paragraph
5 5.

56. Third-Party Defendants lack sufficient information to form a belief as to the truth
of paragraph 56 and are continuing to investigate as the relevant file has not been located

57. Third-Party Defendants admit that Exhibit G appears to be a certificate of
business, and deny knowledge and information sufficient to respond to the allegations in
paragraph 5 7_

5 8. Third-Party Defendants deny the allegations in paragraph 58.

5 9. Third-Party Defendants deny the allegations in paragraph 59.

6(}. Third-Party Defendants admit the allegations in paragraph 60.

61. Third-Paity Defendants deny the allegations in paragraph 6l.

62. Third-Party Defendants deny the allegations in paragraph 62.

63. Third-Party Defendants deny the allegations in paragraph 63.

64. Third-Party Defendants deny that CMG management decided to abandon Fiori
XA’s line of business, lack information sufficient to form a belief as to the rest of the
allegations in paragraph 64, except admit, on information and belief, that Wagner and Andereck
and another fromer XA employee, on information and belief, lean Wilson, formed Studio AG.

65 . Third~Party Defendants deny the allegations in paragraph 65 .

66. Third-Party Defendants admit that Exhibit H appears to be a memorandum the
content of which speaks for itself

67. Third-Party Defendants admit that Exhibitl appears to be a memorandum the

content of which speaks for itself, and admits that Exhibit l, while mentioning the name Studio

Case 1:15-cv-05814-.]PO Document 133-4 Filed 11/16/18 Page 8 of 20
Case 1:15-cv-05814-.JPO Docurnent l-l€ Filed 07/24/15 Page 8 of 20

AG, omits its real purpose which was to divert business from XA.

68. Third-Party Defendants deny the allegations in paragraph 68_

69. Third-Party Defendants deny the allegations in paragraph 69.

70. Third-Party Defendants deny the allegations in paragraph 70.

7l. Third~Party Defendants deny the allegations in paragraph 7l.

72. Third-Party Defendants deny the allegations in paragraph 72, except admit that
Plaintiffs were permitted to use their credit cards solely for XA legitimate expenses, but not their
personal expenses

73. Third-Paity Defendants deny the allegations in paragraph 7 3,

74. Third-Party Defendants admit that Exhibit l appears to be a credit card statement
and deny the remaining allegations in paragraph 74.

75 . Third-Party Defendants assert that this is a legal conclusion for Which no response
is needed and lacks sufficient information to form a belief as to the amount on any such cards at
whatever time frame is being assumed; in addition, admit that when CMG offered to provide XA
American Express cards for the company for the use of each of the Plaintiffs during March,
2014, each of them declined that offer

76. Third-Party Defendants deny the allegations in paragraph 76_

77. Third-Party Defendants deny the allegations in paragraph 77 except deny

1 f.c

knowledge or information sufficient to form a belief as to what XA s standard practices” were
with respect to its day to day operational activities, and deny that XA excluded reimbursements
for a large number of personal expenses

78. Third-Party Defendants deny the allegations in paragraph 78.

79. Third-Party Defendants deny having knowledge or information sufficient to form

Case 1:15-cv-05814-.]PO Document 133-4 Filed 11/16/18 Page 9 of 20
Case 1:15-cv-05814-JPO Document 1-16 Filed 07/24/15 Page 9 of 20

a belief as to the allegations in paragraph 79.

80. Third-Party Defendants deny the allegations in paragraph 80.

81 . Third-Party Defendants deny the allegations in paragraph 81.

82. Third-Paity Defendants deny the allegations in paragraph 82.

83. Third-Party Defendants admit that the words contained in quotation marks in
paragraph 83 appear in Exhibit H, state that several words are omitted, and deny the remaining
allegations in paragraph 83.

84. Third-Party Defendants admit that the words contained in quotation marks in
paragraph 84 appear in Exhibit I, state that several words are omitted, and deny the remaining
allegations in paragraph 84.

85. Third-Party Defendants deny the allegations in paragraph 85 , except admit that
Plaintiffs, at one time, Were using their personal credit cards not only for XA expenses but their
own personal expenses, which they charged to XA, and that Cl\/IG attempted to end the use of
them using personal cards, because it wanted all expenses to be charged to a single card that
could be easily monitored

86. Third-Party Defendants deny the allegations in paragraph 86.

87. Third-Party Defendants deny the allegations in paragraph 87.

88_ Third»Party Defendants deny the allegations in paragraph 88.

89. Third~Party Defendants deny the allegations in paragraph 89.

90. Third-Party Defendants deny the allegations in paragraph 90, except admit the
document referenced contains several clauses, the effect of which is a legal question

9l. 'l`hird-Party Defendants deny the allegations in paragraph 9li

92. Tliird-Party Defendants deny the allegations in paragraph 92.

Case 1:15-cv-05814-.]PO Document 133-4 Filed 11/16/18 Page 10 of 20
Case 1115-cv-05814-.JPO Document 1-16 Filed 07/24/15 Page 10 of 20

93. Third-Party Defendants admit that Exhibit K is a letter from Wagner’s counsel
and that a motion was made and certain erroneous legal theories argued

94. Third-Party Defendants deny the allegations in paragraph 94, on information and
belief

95. Third-Party Defendants deny the allegations in paragraph 95.

96. Third~l’arty Defendants deny the allegations in paragraph 96.

97. Third-Party Defendants deny the allegations in paragraph 97.

98. Third-Paity Defendants deny the allegations in paragraph 98, except admits that
Plaintiffs have destroyed emails and that the quoted language occurred in an SEC filing

99. Third-Party Defendants deny the allegations in paragraph 99.

100. Third-Party Defendants deny the allegations in paragraph lOO.

l()l. Third-Party Defendants deny the allegations in paragraph lOl.

102. Third-Party Defendants deny the allegations in paragraph 102.

103. Third-Party Defendants deny the allegations in paragraph 103, except admit that
discussions attempting to resolve the matter occurred and resulted in a signed document

104_ Third-Party Defendants deny the allegations in paragraph 104 and admit that the
required February payments were made in early March, 2014, in the amount of $150,000,
occasioned by continuing discussions of contract points among the parties

105. Third-Party Defendants deny the allegations in paragraph 105_

106. Third-Party Defendants deny the allegations in paragraph 106.

107. Third-Party Defendants admit that the words contained in quotation marks in
paragraph 107 appear in Exhibit A, state that several Words are omitted, and deny the remaining

allegations in paragraph 107.

Case 1:15-cv-05814-.]PO Document 133-4 Filed 11/16/18 Page 11 of 20
Case l:l5-cv-05814-JPO Document 1-16 Filed 07/24/15 Page 11 of 20

108. Third-Party Defendants deny the allegations in paragraph 108, except admit that
Plaintiffs were all senior managers of XA, could hire vendors without permission of CMG, and
were subject to fiduciary obligations to XA, to not compete through secretly controlled entities

109. Third-Party Defendants deny having knowledge or information sufficient to form
a belief as to the allegations in paragraph 109, except admit that Mixed Company was a two
person, small florist that lacked the ability to handle events of the magnitude being handled by
XA.

110. Third-Party Defendants deny having knowledge or information sufficient to form
a belief as to the allegations in paragraph llO.

ll l. Third-Paity Defendants deny the allegations in paragraph lll.

112. Third-Party Defendants deny the allegations in paragraph 1121

113. Third-Party Defendants deny the allegations in paragraph 113.

l 14. Third-Party Defendants deny the allegations in paragraph 114.

115 . Third-Party Defendants repeat every response to every allegation contained in
paragraphs 1 through ll4.

116. Third-Party Defendants deny the allegations in paragraph 116 to the extent they
allege facts, and further state that the remainder of the paragraph contains legal conclusions that
require no response and should be evaluated by the Court.

117. Third-Party Defendants deny the allegations in paragraph l 17.

1 18. Third~Party Defendants deny the allegations in paragraph 118 to the extent they
allege facts, and further state that the remainder of the paragraph contains legal conclusions that
require no response and should be evaluated by the Court.

119. 'l"hird-Party Defendants deny the allegations in paragraph ll9.

Case 1:15-cv-05814-.]PO Document 133-4 Filed 11/16/18 Page 12 of 20
Case 1:15-cv-05814-JPO Document 1-16 Filed 07/24/15 Page 12 of 20

120. Third-Party Defendants admit that Exhibit L appears to be a printout from
Investor’s Hub, deny knowledge or information sufficient to respond to the allegations regarding
Exhibit L, and deny the remaining allegations in paragraph 120.

121. Third-Party Defendants deny the allegations in paragraph 121.

122. Third~Party‘ Defendants deny the allegations in paragraph 122.

123. Third-Party Defendants deny the allegations in paragraph 123.

124. Third-Party Defendants deny the allegations in paragraph lZ4t

125. Third-Party Defendants deny the allegations in paragraph 125.

126. Third-Party Defendants deny the allegations in paragraph 126.

127, Third-Party Defendants repeat every response to every allegation contained in
paragraphs 1 through 126.

128. Third-Party Defendants deny the allegations in paragraph 128 to the extent they
allege facts, and further state that the remainder of the paragraph contains legal conclusions that
require no response and should be evaluated by the Court.

129. rl`hird-Party Defendants deny the allegations in paragraph 129.

130. Third“Paity Defendants deny the allegations in paragraph 130 to the extent they
allege facts, and further state that the remainder of the paragraph contains legal conclusions that
require no response and should be evaluated by the Court.

131. Third-Party Defendants deny the allegations in paragraph 131.

132. Third-Party Defendants deny the allegations in paragraph 132.

133. Third-Party Defendants deny the allegations in paragraph 133.

134. Third~Party Defendants deny the allegations in paragraph 134.

135 . Third-Party Defendants deny the allegations in paragraph 135_

Case 1:15-cv-05814-.]PO Document 133-4 Filed 11/16/18 Page 13 of 20
Case 1:15-cv-05814-JPO Document 1-16 Filed 07/24/15 Page 13 of 20

136. Third-Party Defendants deny the allegations in paragraph 136.

137_ Third-Party Defendants repeat every response to every allegation contained in
paragraphs 1 through 136_

138. Third-Party Defendants deny the allegations in paragraph 138.

139. Third-Party Defendants deny the allegations in paragraph 139.

140. Third-Paity Defendants deny the allegations in paragraph 140 to the extent they
allege facts, and further state that the remainder of the paragraph contains legal conclusions that
require no response and should be evaluated by the Court.

141. Third~Party Defendants deny the allegations in paragraph 141.

142. Third-Party Defendants deny the allegations in paragraph 142.

143. Third-Party Defendants deny the allegations in paragraph 143.

144_ Third-Party Defendants deny the allegations in paragraph 144_

145. Third-Party Defendants deny the allegations in paragraph 145.

l46. Third-Party Defendants deny the allegations in paragraph 146.

147. Third-Party Defendants deny the allegations in paragraph 147.

148. Third-Party Defendants deny the allegations in paragraph 148.

149. Third-Paity Defendants repeat every response to every allegation contained in
paragraphs l through 148.

15 0. Third-Party Defendants deny the allegations in paragraph 150 to the extent they
allege facts, and further state that the remainder of the paragraph contains legal conclusions that
require no response and should be evaluated by the Court.

151, Third-Party Defendants deny the allegations in paragraph 151.

152. Third-Party Defendants deny the allegations in paragraph 152.

Case 1:15-cv-05814-.]PO Document 133-4 Filed 11/16/18 Page 14 of 20
Case 1:15-cv-05814-JPO Document 1-16 Filed 07/24/15 Page 14 of 20

15 3. Third-Party Defendants deny the allegations in paragraph 15 3.

154, Third-Party Defendants admit that Exhibit L is a printout from Investor’s Hub,
deny knowledge or information sufficient to respond to the allegations regarding Exhibit L, and
deny the remaining allegations in paragraph 154.

15 5. Third-Party Defendants deny the allegations in paragraph 15 5.

156. Third-Party Defendants deny the allegations in paragraph 156.

157 . Third-Paity Defendants deny the allegations in paragraph 157.

15 8. Third~Party Defendants deny the allegations in paragraph 15 8.

15 9. Third-Party Defendants deny the allegations in paragraph 15 9.

160. Third~Party Defendants deny the allegations in paragraph 160.

161. Third-Party Defendants repeat every response to every allegation contained in
paragraphs 1 through 161.

162. Third~Party Defendants deny the allegations in paragraph 162.

163. Third-Party Defendants deny the allegations in paragraph 163.

164_ Third-Party Defendants deny the allegations in paragraph 164.

165. Third-Party Defendants deny the allegations in paragraph 165.

166. Third-Party Defendants deny the allegations in paragraph 166.

167. Third'Party Defendants deny the allegations in paragraph 167.

168. Third-Party Defendants deny the allegations in paragraph 168.

169. Third-Party Defendants deny the allegations in paragraph 169.

l70. Third-Party Defendants deny the allegations in paragraph 170.

171. Third-Party Defendants deny the allegations in paragraph 171.

172_ Third-Party Defendants repeat every response to every allegation contained in

Case 1:15-cv-05814-.]PO Document 133-4 Filed 11/16/18 Page 15 of 20
Case 1:15~cv-05814-JPO Document 1-16 Filed 07/24/15 Page 15 of 20

paragraphs 1 through 171.

173_ Third~Party Defendants deny the allegations in paragraph 173.

174. Third-Party Defendants deny the allegations in paragraph 174.

175 . Third-Party Defendants deny the allegations in paragraph 175.

176. Third-Party Defendants deny the allegations in paragraph l76.

177. Third-Party Defendants deny the allegations in paragraph 177.

178. Third»Paity Defendants deny the allegations in paragraph 178.

179. Third~Party Defendants deny the allegations in paragraph 179.

180. Third-Party Defendants deny the allegations in paragraph 180.

181. Third-Party Defendants deny the allegations in paragraph 181.

182. Third-Party Defendants deny the allegations in paragraph 182.

183. Third-Party Defendants deny the allegations in paragraph 183.

First Affirmative Defense

The Third~Party Complaint fails to state any cause of action on which relief can be
granted, including but not limited to any cause of action for slander, libel, and/or intentional
infliction of emotional distress

Second Afl“lrmative Defense

Third~P arty Plaintiffs’ claims are barred, in whole or in part, by the doctrine of unclean

hands and by the doctrine of laches
Third Afiirnlative Defense

The alleged statements complained of in the Third-Party Complaint do not constitute

actionable assertions of fact capable of being proven true or false, and thus cannot give rise to

any claim for defamation

Case 1:15-cv-05814-.]PO Document 133-4 Filed 11/16/18 Page 16 of 20
Case 1115-cv~05814-.JPO Document 1-16 Filed 07/24/15 Page 16 of 20

Fourth Aflirmative Defense
The alleged statements complained of in the Third-Party Complaint are not defamatory,
are not reasonably capable of defamatory meaning or susceptible to a defamatory interpretation,
and did not defame Third-Party Plaintiff and thus cannot give rise to any claim for defamationl
Fifth Afiirmative Defense
The alleged statements complained of in the Third-Party Complaint are not actionable
because Third-Party Plaintiffs cannot meet his burden of proving they were materially false,
and/or the alleged statements Were substantially true.
Sixth Aff'lrmative Defense
The alleged statements complained of in the Third-Party Complaint are not actionable to
the extent they contained expressions of opinion, Which are privileged, protected and non-
actionable under the First Amendment to the United States Constitution, as well as under
applicable New York State constitutional provisions
Seventh Affirmative Defense
The alleged statements complained of, even if they were made, concerned a public figure
or limited purpose public figure and were made without the applicable degree of fault for any
claim asserted, including without negligence, gross irresponsibility, actual malice or fault of any
kind
Eighth Afl'lrmative Defense
"l`he alleged statements complained of, even if they were made, involved a matter of
public concern and were made without the applicable degree of fault for any claim asserted,
including without negligence, gross irresponsibility, actual malice or fault of any kind

Ninth Afi`lrmative Defense

Case 1:15-cv~05814-.]PO Document 133-4 Filed 11/16/18 Page 17 of 20
Case 1:15-cv-05814-.JPO Document 1-16 Filed 07/24/15 Page 17 of 20

Third-Party Plaintiffs’ claims fail because the alleged statements complained of, even if
they were made, were not made with knowledge of any falsity or with reckless disregard for their
truth or falsity.

Tenth Aflirmative Defense

Alleged statements complained of, even if they Were made, were subject to absolute
privilege, in whole or in part, under New York law,

Eleventh Aft'n‘mative Defense

Alleged statements complained of, even if they were made, were subject to qualified
privilege, in whole or in part, under New York law, including but not limited to the common
interest privilege, and Third-Party Plaintiffs cannot meet its burden of proving malicel

Twelfth Affirmative Defense

The alleged statements complained of, even if they Were made, were subject to the
provisions of Section 76-a of the New York Civil Rights Law and Third-Party Plaintiff cannot
meet its burden of showing that such statements were made with knowledge of any falsity or
reckless disregard for any falsity.

Thirteenth Afi'irmative Defense

The alleged statements complained of, even if they were made, were privileged pursuant
to Section 74 of the NeW York Civil Rights Law_

Fourteenth Aflirmative Defense

Third-Party Plaintiffs’ complaint should be dismissed, or in the alternative stayed, to the
extent the same subject matter is at issue in any other pending action or investigation

Fifteenth Affirmative Defense

Case 1:15-cv-05814-.]PO Document 133-4 Filed 11/16/18 Page 18 of 20
Case 1:15-cv-05814-JPO Document 1-16 Filed 07/24/15 Page 18 of 20

To the extent that section 720-a of the New York Not-for-Profit Law governs or
otherwise applies, the Defendants cannot be liable and are immune from liability to Third-Party
Plaintif`f`s.

Sixteenth Affirmative Defensc

Alleged statements are non-actionable because, even if they Were made, they were made
in connection with communications subject to the attorney-client privilege and/or the common
interest doctrine

Seventccnth Afi'lrmative Defcnse

The Third-Party Complaint fails to allege the particular words complained of with the

required degree of particularity pursuant to CPLR 3016(a).
Eightcenth Afiirmative Defense

The Third-Party Complaint fails to adequately allege falsity as to the alleged statements
complained of`.

Nineteenth Affirmative Defcnse

The Third-Party Complaint fails to adequately plead damages and/or special damages
and/or causation Moreover, even if damages were adequately pleaded and were recoverable,
which they are not, they would be attributable to the Third-Party Plaintiffs’ own culpable
conduct resulting in the diminution, in whole or in part, of any such damages

Twentieth Aff“irmative Defense

Third-Party Plainti§s’ purported claim for intentional infliction of emotional distress is
duplicative of his purported claim for defamation and, in any event, Third-Party Plaintiffs fails to
state a cause of action for intentional infliction of emotional distress

Twenty First Affirrnative Defense

Case 1:15-cv-05814-.]PO Document 133-4 Filed 11/16/18 Page 19 of 20
Case 1:15-cV-05814-JPO Document 1-16 Filed 07/24/15 Page 19 of 20

The Third-Party Complaint should be dismissed because Defendants have defenses based
on documentary evidence
Twenty Second Aff'irmative Defense
The allegations set forth in the Third-Party Complaint will become barred by the
doctrines of collateral estoppel and/or res judicata
Twenty Third Affirmative Defense
To the extent that any of the events complained of actually occinred, those events arose,
in whole or in part, because of Third-Party Plaintiff`s’ own actions and dealings involving, on
information and belief, illegality, fraud and/or other wrongful conduct
Twent'y Fourth Afl'xrmative Defense
The alleged statements, even if made, cannot constitute slander per se because, among
other things, they concerned non~aotionable opinionated predictions about possible future
developments and/or did not relate to the Third-Party Plaintiff`s’ profession
Twenty Fifth Aff"irmative Defense
Third-Party Plaintiffs’ claims are barred, in whole or in part, by the applicable statute of
limitations
Twenty Sixth Afi'irmative Defense
Defendants reserve their rights to assert any other affirmative defenses whether based

upon information disclosed during discovery or otherwise

Case 1:15-cv-05814-.]PO Document 133-4 Filed 11/16/18 Page 20 of 20
Case 1:15-cv-05814-.]PO Document 1-16 Filed 07/24/15 Page 20 of 20

WHEREFORE Third-Party Defendants Glenn Laken and Alexis Lal<en demand

judgment dismissing the Third-Party Complaint and awarding to them the costs and expenses of

this action, and such other and further relief as to this Court is just and proper

Dated: New York, New York

lurie 26, 2015

TO:

Scott R. Matthews
W[NDELS MARX

156 West 56th Street

New Yorl<, New York 10019
(212) 237-1025
Attorneysfor Defendants
and Third-Party Plczinrz`]jfs

EATON & VAN WINKLE LLP

By: fsi Lawrence Steckman
Lawrence Steckman

3 Parl< Avenue

New York, NY 10016-2078

Tel (646) 821-9367

Attorneys for Third-Pa.tty
Defendants

